MORRISON, Judge.
Our prior opinion is withdrawn.
The offense is embezzlement; the punishment, 2 years.
The indictment in this case is fatally defective because it fails to allege the ownership of the funds which were embezzled. This is a matter of substance and may be raised at any time. See Ryan v. State, 76 Tex.Cr.R. 510, 176 S.W. 49; Osborne v. State, 93 Tex.Cr.R. 54, 245 S.W. 928; and Martin v. State, 144 Tex.Cr.R. 313, 162 S.W.2d 722.
For the defect pointed out, the judgment is reversed and the prosecution-is ordered dismissed.
WOODLEY, P. J., absent.